DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 8/8/2022 is acknowledged.
Claims 1-4, 9, 11, 12, 14, 20, 21, 25, 26, and 33 have been amended.
Claims 5 and 13 have been cancelled.  Claims 6, 32, and 34 have been previously cancelled.
Claims 1-4, 7-12, 14-31, 33, and 35-39 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, 14-31, 33, and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The present amendments render the claims indefinite.  Independent claims 1 and 33 now require receiving first and second assignments for first and second transmissions with first and second HARQ process IDs in first and second network resources assigned for first and second serving cells and associated with different transmission/receiving points (TRPs).  However, the claims then unclearly provides conflicting “wherein” clauses in which the first and second serving cells are both different and the same.  It is unclear how such an arrangement would allow for the first and second serving cells assigned first and second HARQ process IDs in first and second network resources associated with different TRPs can be both different and same within the context of these claimed limitations.  
Dependent claims 2-4, 7-12, 14-31, and 35-39 are rejected due to their dependence from claims 1 and 33, respectively.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-4, 7, 8, 10-12, 18, 33, and 35-39 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USP 8386872B2), hereafter Wang, in view of Hu et al. (USP 8325650B2), hereafter Hu, Lin et al. (USP 9350512B2), hereafter Lin, and Hsieh (US20160182204A1).

Regarding claims 1 and 33,
Wang discloses user equipment (UE) comprising a non-transitory memory storage comprising instructions and one or more processors in communication with the memory storage, wherein the one or more processors execute the instruction (i.e. Fig. 1, processor 135/155; Col. 6, lines 32-36) of a method (i.e. Fig. 1, processor 135/155; Col. 6, lines 32-36) comprising receiving, by a user equipment (UE), a first assignment for a first transmission with a first hybrid automatic repeat request (HARQ) process identifier (process ID) in a first resource (Col. 3, lines 1-15; initial/shaded packet in odd subframe SFN1 using HARQ process “m” signaled via RRC) and a second assignment for a second transmission with a second HARQ process ID in a second resource (retransmitted/unshaded packet using HARQ process “m” in SFN1).
Wang shows detecting, by the UE, an indication indicating that the first HARQ process ID and the second HARQ process ID map to a same transmission block (TB) representing the same block of data bits (i.e. same SFN, SFN1; retransmission implies repeated transmission of the same block of data bits) and communicating, by the UE, with an access node, a transmission associated with at least one of the first HARQ process ID or the second HARQ process ID (Col. 3, lines 16-49).
Wang discloses different HARQ process IDs (Fig. 2; Col. 3, lines 1-25; process “m” and “n”) does not expressly show first network resource and the second network resource are associated with different transmission/receiving points (TRPs).
Hu also discloses a user equipment (UE) comprising a non-transitory memory storage comprising instructions and one or more processors in communication with the memory storage, wherein the one or more processors execute the instruction (Col. 4-5, lines 65-24) for performing a method comprising receiving, by a user equipment (UE) (Fig. 1, UE 18), a first assignment for a first transmission with a first hybrid automatic repeat request (HARQ) process identifier (ID) in a first network resource (Fig. 2, a1) and receiving, by the UE, a second assignment for a second transmission with a second HARQ process ID in a second network resource (Fig. 2, a2, b, c), wherein the first network resource and the second network resource are associated with different transmission/receiving points (TRPs) (Fig. 1, RBSs 15).
Hu further discloses detecting, by the UE, an indication indicating that the first transmission and the second transmission map to a same transmission block (TB), the same TB representing a same block of data bits corresponding to a same initial transmission (Fig. 2; Background; Col. 3, lines 37-48; proactive retransmission of the same initial transmission shown with arrows 21, 22 and corresponding HARQ process numbers with new-data indicator) and communicating, by the UE, with an access node, at least one transmission of the first transmission and the second transmission in at least one respective network resource of the first network resource and the second network resource (Fig. 1-2; arrows 21-24 corresponding to data blocks a, b, c).
Hu shows different TRPs (Fig. 1, multiple RBSs 15) but does not expressly the first HARQ process ID is assigned for a first serving cell and the second HARQ process ID is assigned for a second serving cell.
Lin discloses activating multiple stream transmission UE using HS-DPCCH (Title) in which the first HARQ process ID is assigned for a first serving cell and the second HARQ process ID is assigned for a second serving cell (Fig. 7, 8, 10; Col. 6-7, lines 60-63; primary and secondary serving cells using different HARQ process numbers to schedule multiple stream UE accordingly).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Hu by providing a first HARQ process ID assigned for a first serving cell and a second HARQ process ID is assigned for a second serving cell, as shown by Lin, thereby enabling a UE for multi-stream transmission and retransmission scheduled every TTI.  
Hu does not expressly show the UE receiving the first assignment and the second assignment in two different DCIs when the first and second serving cells are different, or receiving the first assignment and the second assignment in a single DCI when the first and second serving cells are the same.
Hsieh discloses a method of handling communication operation including HARQ receiving first HARQ process assignment and second assignment in a single DCI when the first and second serving cells are the same (Fig. 5A; paragraph 10), whereas different serving cells would conventionally use separate DCI/PDCCH.
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Hu by receiving the first assignment and the second assignment in two different DCIs when the first and second serving cells are different, or receiving the first assignment and the second assignment in a single DCI when the first and second serving cells are the same, as shown by Hsieh, thereby enabling retransmissions in the same subframe as the initial transmission when received on the same serving cell.



Regarding claims 2 and 35,
Wang discloses communicating the transmission comprises receiving, by the UE, the transmission from the access node (Fig. 2, “downlink”).

Regarding claims 3 and 36,
Wang discloses communicating the transmission comprises transmitting, by the UE, the transmission to the access node (Background; dynamic scheduling for both downlink and uplink).

Regarding claims 4 and 37,
Wang discloses wherein the first network resource and the second network resource include at least one of a frequency resource, a time-frequency resource, a code resource, a spatial resource, a carrier, a component carrier, a cell, or a bandwidth part (BWP) (Fig. 2-3).

Regarding claims 7 and 38,
Wang discloses the indication is a semistatic (i.e. persistent) configuration (Fig. 4, 405; Background).

Regarding claims 8 and 39,
Wang discloses the indication is a combination of a semi-static configuration and dynamic signaling (Fig. 2-3; Col. 2, lines 44-59).

Regarding claim 10,
Wang discloses the indication comprises a field (i.e. RSN) in the second assignment indicating that the second assignment is in respect of a retransmission of the TB (Col. 3, lines 26-49).

Regarding claim 12,
Wang discloses for the first assignment and the second assignment to be in respect of the same TB (i.e. SFN), the first assignment and the second assignment are received within a specified time window of one another (Col. 2, lines 60-67; Fig. 2).

Regarding claim 18,
Wang discloses transmitting, by the UE, ACK/NACK feedback on the first network resource and the second network resource (i.e. Col. 3, lines 21-25; Fig. 2, “NACK”).








5.	Claims 14, 16, 17, 19, 20, 22, and 25-31 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Hu, Lin, and Hsieh and further in view of Dinan (USP 10361809B2).

Regarding claims 13 and 19,
Wang discloses RRC signaling of the HARQ process assignments, but does not expressly show an unlicensed network resource.
However, Dinan discloses analogous transmission process in a wireless device and network (Title) in which DCI indicates uplink unlicensed resources allocated in a set of consecutive subframes (Abstract; Col. 11, lines 26-38; Col. 13-14, lines 62-26; LAA/unlicensed allocation using multi-subframe DCI).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by providing a single DCI for allocating unlicensed resources, as shown by Dinan, thereby enabling complementary access to meet traffic growth in wifi-enabled hot spot areas.

Regarding claim 14,
The combination of Wang, Hu, Lin, Hsieh, and Dinan discloses the indication comprises a first field in the first assignment indicating that there will be an assignment in respect to the TB on a different network resource (HARQ process ID=h) and a second field in the second assignment indicating that the second assignment is in respect to the TB transported on the different network resource (field indicating the number of subframes the assigned HARQ process ID is to be applied; Dinan Col. 15, lines 15-40).  See motivation above.

Regarding claims 16 and 17,
Wang does not expressly show receiving a HARQ codebook configuration indicating acknowledgement/negative acknowledgment (ACK/NACK) resources used for transmitting an ACK/NACK in respect to the TB or versions of the TB received over multiple network resources.
Dinan further discloses receiving a HARQ codebook configuration (via DCI) indicating acknowledgement/negative acknowledgment (ACK/NACK) resource(s) used for transmitting an ACK/NACK in respect to the TB or versions of the TB received over multiple network resources (Col. 15, lines 11-56; DCI for multi-subframe indicates HARQ process ID applicable to TB transmission over multiple subframes).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by providing a HARQ codebook configuration indicating acknowledgement/negative acknowledgment (ACK/NACK) resources used for transmitting an ACK/NACK in respect to the TB or versions of the TB received over multiple network resources, as shown by Dinan, thereby enabling persistent scheduling across multiple subframes in unlicensed resources to meet traffic growth in wifi-enabled hot spot areas.



Regarding claim 20,
Wang discloses the indication comprises at least one parameter (i.e. maximum number of retransmission or time) upon which the UE determines whether a switch from the first HARQ process ID on the first network resource to the second HARQ process ID on the second network resource has occurred (Col. 2, lines 60-67).

Regarding claim 22,
The combination of Wang, Lin, Hu, and Dinan discloses the second assignment comprises an indicator indicating at least one of an identifier of the first network resource or the first HARQ process ID (Wang: indicating HARQ process “m” for second assignment/retransmissions; Dinan: Fig. 15-17; Col. 15, lines 15-40).  See motivation above.

Regarding claim 25,
Wang discloses the indication further comprises at least one mapping, rule, or parameter in respect to a rule that associates the second HARQ process ID with the first HARQ process ID (Col. 2, lines 60-67).

Regarding claim 26,
Wang discloses the indication further comprises a semi-statically (i.e. persistently) configured association between the first HARQ process ID and the second HARQ process ID (i.e. SFN; Col. 3, lines 26-49).

Regarding claim 27-31,
The combination of Wang, Lin, Hu, and Dinan discloses the indication comprises an index indicating a binary offset and a number of binary shifts that together with a semi-statically (i.e. persistently) configured rule or formula associate between the first and second HARQ process IDs (Dinan: Col. 15, lines 15-40 shows how the 3 bit field of DCI indicates a number of binary shifts to the number of subframes associated with the HARQ process ID grant).  See motivation above.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the same references or citations applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477